

116 HR 7423 IH: Taiwan Defense Act
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7423IN THE HOUSE OF REPRESENTATIVESJune 30, 2020Mr. Gallagher introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo maintain the ability of the United States Armed Forces to deny a fait accompli by the People’s Republic of China against Taiwan, and for other purposes.1.Short titleThis Act may be cited as the Taiwan Defense Act.2.DefinitionsIn this Act:(1)DenyThe term deny means to use combined joint operations to delay, degrade, and ultimately defeat an attempt by the People’s Republic of China to execute a fait accompli against Taiwan, resulting in—(A)the termination of hostilities or, at a minimum, the termination of the attempted fait accompli; or(B)the neutralization of the ability of the People’s Republic of China to execute a fait accompli against Taiwan.(2)Fait accompliThe term fait accompli means the strategy of the People’s Republic of China designed to allow the People’s Republic of China to use military force to seize control of Taiwan before the United States Armed Forces are able to respond effectively, while simultaneously deterring an effective combined joint response by the United States Armed Forces by convincing the United States that mounting such a response would be prohibitively difficult or costly. 3.FindingsCongress makes the following findings:(1)Taiwan is—(A)a beacon of democracy in Asia; and(B)a steadfast partner of the United States in the common pursuit of a free and open Indo-Pacific region in which—(i)all societies enjoy sovereign autonomy;(ii)people live securely, prosperously, and with dignity; and(iii)the societies of the region rise and fall not by coercion but on the basis of peaceful competition.(2)If the Government of the People’s Republic of China were to use military force to compel the unification of Taiwan with the People’s Republic of China—(A)the world would lose one of the great champions of freedom and democracy;(B)the United States and allies and partners of the United States would face severe difficulty in maintaining favorable balances of power relative to the People’s Republic of China in Northeast and Southeast Asia; and(C)as the balance of power in the Indo-Pacific region shifted in favor of the People’s Republic of China, the Government of the People’s Republic of China would possess an increasing ability—(i)to impose its will throughout the Indo-Pacific region; and(ii)to prevent United States access to key trade routes and markets in the Indo-Pacific region, thereby imposing severe economic hardship on middle-class and working-class people of the United States and undermining the American way of life.(3)In January 2019, the Defense Intelligence Agency assessed that the longstanding intent of the Government of the People’s Republic of China to compel the unification of Taiwan with the People’s Republic of China, and deter any attempt by Taiwan to declare independence, was the primary driver for China’s military modernization.(4)The Department of Defense Indo-Pacific Strategy Report released in June 2019, states that the Government of the People’s Republic of China is preparing for a contingency to unify Taiwan with the mainland by force, while simultaneously deterring, delaying, or denying any third-party intervention on Taiwan’s behalf.(5)Department of Defense statements and publications indicate that the Government of the People’s Republic of China is developing the plans and capabilities required to employ the fait accompli strategy to compel the unification of Taiwan with the People’s Republic of China, including—(A)the assessment by the Defense Science Board in 2017 that the Government of the People’s Republic of China had adopted a theory of victory whereby once conflict with the United States appeared inevitable, as might be the case if the Government of the People’s Republic of China attempted to use military force to compel the unification of Taiwan with the People’s Republic of China, then the Government of the People’s Republic of China will attempt to achieve a decisive outcome very quickly, presenting the United States and its allies with a fait accompli and then seek to demonstrate that the United States and its allies will incur significant costs in seeking to reverse that outcome;(B)the assessment in the Indo-Pacific Strategy Report that, if the Government of the People’s Republic of China or another competitor in the Indo-Pacific region decides to advance their interests through force, they are likely to enjoy a local military advantage at the onset of conflict. In a fait accompli scenario, competitors would seek to employ their capabilities quickly to achieve limited objectives and forestall a response from the United States and its allies and partners;(C)testimony by then Acting Secretary of Defense Patrick Shanahan in March 2019 that—(i)the Government of the People’s Republic of China has made investments specifically intended to offset U.S. advantages; and(ii)if deployed in the initial stages of a conflict, these capabilities could seek to achieve a fait accompli that would make reversing Chinese gains more difficult, militarily and politically; and(D)testimony by then Commanding General of Marine Corps Combat Development Command Lieutenant General David Berger in April 2019 that peer adversaries of the United States seek to create strategic dilemmas through fait accompli scenarios.(6)In March 2019, then Acting Secretary of Defense Patrick Shanahan testified that the implementation of the 2018 National Defense Strategy would ensure the United States has the capabilities, posture, and employment of forces required to prevent a fait accompli by the People’s Republic of China.(7)According to the Indo-Pacific Strategy Report, [t]he National Defense Strategy implicitly acknowledges the most stressing potential scenarios will occur along our competitors’ peripheries. An attempted fait accompli by the People’s Republic of China against Taiwan should therefore be expected to constitute a most stressing potential scenario for the United States Armed Forces.(8)The National Defense Strategy Commission found that the United States Armed Forces must be postured to deter and prevent a fait accompli by an agile opportunistic adversary in order to compete effectively in the Indo-Pacific region and stated that the United States must develop new operational concepts to achieve strategic advantage, including by addressing the ability of aggressive regimes to achieve a fait accompli against states on their periphery, in recognition of—(A)the unique challenges to the United States Armed Forces posed by the employment of the fait accompli strategy by the Government of the People’s Republic of China or another strategic competitor; and(B)the consequent urgent need for new thinking and steady focus by the Department of Defense on ensuring the ability of the United States Armed Forces to prevent an adversary from using the fait accompli strategy to advance its interests at the expense of those of the United States.(9)Department of Defense strategic guidance and official statements underscore the essential role that denial operations will play in preventing a fait accompli by the People’s Republic of China against Taiwan, including—(A)the incorporation in the National Defense Strategy of the Global Operating Model that includes a blunt layer of combat-credible forward forces postured and employed to delay, degrade, or deny adversary aggression;(B)the conclusion by the National Defense Strategy Commission that the Department of Defense must position substantial capability forward in the form of the blunt layer included in the Global Operating Model to deter and prevent a fait accompli;(C)the statement for the record by the Commander of the United States Indo-Pacific Command, Admiral Phil Davidson, in April 2018 in which he concludes, [d]ue to the distances involved in the Indo-Pacific, we cannot rely solely on surge forces from the continental United States to deter Chinese aggression or prevent a fait accompli. PACOM must maintain a robust blunt layer that effectively deters Chinese aggression in the Indo-Pacific;(D)the Joint Operating Concept for Deterrence Operations, which states that forward-deployed forces, such as those included in the blunt layer of the Global Operating Model and referenced by the National Defense Strategy Commission and the Commander of the United States Indo-Pacific Command, contribute to denying benefits and thereby reduce the likelihood of an adversary achieving strategic or tactical surprise, thus helping to prevent adversary decisionmakers from concluding they might achieve a military fait accompli that could be extremely costly for the [United States] to reverse by force;(E)the United States Army Multi-Domain Operations concept document, which states that the Armed Forces must demonstrate the capability to immediately deny a fait accompli attack in order to deter a near-peer adversary; and(F)the Marine Corps Force Design 2030 report, which states that forward-deployed forces that can continue to operate inside an adversary’s long-range precision-fire weapons engagement zone (WEZ) are more operationally relevant than forces which must rapidly maneuver to positions outside the WEZ in order to remain survivable, and that such stand-in forces possess the capability to attrite adversary forces, enable joint force access requirements, complicate targeting and consume adversary [intelligence, surveillance, and reconnaissance] resources, and prevent fait accompli scenarios.4.Sense of CongressIt is the sense of Congress that—(1)the ability of the United States to uphold a free and open Indo-Pacific region would be severely compromised if the Government of the People’s Republic of China were able to compel the unification of Taiwan with the People’s Republic of China, particularly if the People's Republic of China were able to do so by military force;(2)the loss by the United States of the ability to maintain a free and open Indo-Pacific region would result in the significantly increased vulnerability of the middle-class and working-class people of the United States and the allies and partners of the United States to economic coercion by the Government of the People’s Republic of China;(3)the fate of Taiwan is therefore crucially linked to the fates of all countries in the Indo-Pacific region, including to the fate of the United States;(4)under the Taiwan Relations Act (22 U.S.C. 3301 et seq.), it is the policy of the United States to consider any effort to determine the future of Taiwan by other than peaceful means to be of grave concern to the United States;(5)since 1979, the United States Government has consistently upheld the commitments of the United States under the Taiwan Relations Act (22 U.S.C. 3301 et seq.);(6)the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) reaffirms that the Taiwan Relations Act (22 U.S.C. 3301 et seq.) and the Six Assurances are the cornerstones of United States relations with Taiwan;(7)the Taiwan Relations Act (22 U.S.C. 3301 et seq.) further establishes the policy of the United States to maintain the capacity of the United States to resist any resort to force or other forms of coercion that would jeopardize the security, or the social or economic system, of the people on Taiwan;(8)the Government of the People’s Republic of China appears to be developing the plans and capabilities required to use the fait accompli strategy to compel the unification of Taiwan with the People’s Republic of China, thereby jeopardizing the security and the social and economic system of the people of Taiwan;(9)denial operations will have an essential role in any strategy to prevent a fait accompli by the People’s Republic of China against Taiwan; and(10)implementation of the Taiwan Relations Act (22 U.S.C. 3301 et seq.) therefore requires the United States to maintain the ability to defeat a fait accompli by the People’s Republic of China against Taiwan, especially by denial operations.5.Statement of policyIt shall be the policy of the United States to maintain the ability of the United States Armed Forces to deny a fait accompli by the People’s Republic of China against Taiwan. 6.Report on progress of the Department of Defense with respect to denying a fait accompli by the People’s Republic of China against Taiwan(a)In generalNot later than April 30 each year, beginning in 2021 and ending in 2026, the Secretary of Defense shall submit to the congressional defense committees a report on the progress of the Department of Defense with respect to improving the ability of the United States Armed Forces to conduct combined joint operations to deny the ability of the People’s Republic of China to execute a fait accompli against Taiwan.(b)Matters To be includedEach report under subsection (a) shall include the following:(1)An explanation of the objectives for the United States Armed Forces that would be necessary to deny the fait accompli by the People’s Republic of China against Taiwan.(2)An identification of joint warfighting capabilities and current efforts to organize, train, and equip the United States Armed Forces in support of the objectives referred to in paragraph (1), including—(A)an assessment of whether the programs included in the most recent future-years defense program submitted to Congress under section 221 of title 10, United States Code, are sufficient to enable the United States Armed Forces to conduct joint combined operations to achieve such objectives;(B)a description of additional investments or force posture adjustments required to maintain or improve the ability of the United States Armed Forces to conduct joint combined operations to achieve such objectives;(C)a description of the manner in which the Secretary of Defense intends to develop and integrate Army, Navy, Air Force, Marine Corps, and Space Force operational concepts to maintain or improve the ability of the United States Armed Forces to conduct joint combined operations to achieve such objectives; and(D)an assessment of the manner in which different options for pre-delegating authorities, including authorities relating to kinetic strikes against targets on the mainland of the People’s Republic of China, may improve the ability of the United States Armed Forces to conduct joint combined operations to achieve such objectives.(3)An assessment of the role of the nuclear forces of the United States in deterring or defeating a fait accompli by the People’s Republic of China against Taiwan, including concepts for—(A)deterring limited use of nuclear weapons by the People’s Republic of China in the Indo-Pacific region without undermining the ability of the United States Armed Forces to maintain nuclear deterrence at the strategic and theater levels against the Russian Federation and the Democratic People’s Republic of Korea; and(B)ensuring the United States Armed Forces are able to continue combined joint operations to defend Taiwan in a nuclear environment following nuclear weapons use by the People’s Republic of China or the United States.(c)FormEach report required by subsection (a) shall be submitted in classified form but may include an unclassified executive summary.(d)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given the term in section 101(a)(16) of title 10, United States Code. 